Case 2:21-cv-00588-RGK-RAO Document 90 Filed 08/02/21 Page 1of1 Page ID #:2876

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL

 

 

Case No. 2:21-cv-00588-RGK-RAO Date August 2, 2021
Title Sicheng Xing v. The Partnerships and Unincorporated Associations Identified on
Schedule A

 

 

Present: The Honorable R.GARY KLAUSNER, UNITED STATES DISTRICT JUDGE

 

 

Sharon L. Williams Not Reported N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiff: Attorneys Present for Defendant:
Not Present Not Present
Proceedings: (IN CHAMBERS) Order to Show Cause

On May 11, 2021, the Court denied without prejudice Plaintiff's Motion for Default Judgment.
(ECF No. 70). Notably, in that Order, the Court (1) set aside the defaults entered against all Defendants
and (2) noted that Plaintiff's proof of service was deficient because it did not comply with Federal Rule
of Civil Procedure 4(1). (Order re Mot. Default J. at 3-4). Since that time, Plaintiff has dismissed two
Defendants pursuant to a settlement agreement. (ECF Nos. 86, 88). But Plaintiff has taken no other
action to the remaining 6 Defendants,! such as providing a new proof of service that remedies the
previous service’s deficiencies. The Court therefore orders Plaintiff to show cause in writing why this
case should not be dismissed for lack of prosecution. Plaintiff's response is due within 7 days of this
Order’s issuance.

IT IS SO ORDERED.

 

Initials of Preparer

 

 

I Plaintiff had already dismissed Defendant Forever Cases & More, (ECF No. 59), and Defendant
MILIVIXAY, (ECF No. 71).

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 1 of 1

 
